Citation Nr: 0400592	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-04 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating greater than 20 
percent for lumbosacral strain with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from March 1967 
until October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which continued the assignment of a 20 
percent disability rating for the appellant's service-
connected lumbosacral strain disorder with degenerative 
arthritis.

The appellant did not request a hearing in this case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  The Board notes that the record 
contains a letter dated September 2002 from a private 
physician, Dr. J.R.C., however, there are no medical records 
accompanying the letter.  As such, the basis for his medical 
findings and conclusions is not evident.  Therefore, the 
Board remands this case for purposes of obtaining all 
relevant private medical records pertaining to the diagnosis 
and treatment of the appellant by the aforementioned private 
physician.

Furthermore, the duty to assist also includes providing the 
appellant with a current VA examination.  Therefore, in the 
course of remanding this case for the previously mentioned 
reason, the appellant should be provided with a VA 
reexamination to determine the current severity of his 
lumbosacral strain disorder with degenerative arthritis.  
38 C.F.R. § 3.159(c)(4) (2003).  The Board notes that, 
although the most recent VA examination was in January 2002, 
a reexamination is necessary in order to assure that the 
appellant is afforded an opportunity to present the most 
accurate picture of his disability.

The Board additionally notes that effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.  Therefore, the Board also concludes that the 
appellant must be provided notice of the amended regulations.

Accordingly the case is remanded for the following:

1.  Initially, the RO should contact the 
appellant and request authorization for the 
release of Dr. J.R.C.'s medical records.  An 
attempt to obtain the appellant's private 
medical records from Dr. J.R.C. should then 
be accomplished.  An initial request for 
these records should be made, and a follow-up 
request if the records are not received.  
However, a follow-up request is not necessary 
if the response to the initial request for 
records indicates that such records do not 
exist or that an additional attempt to obtain 
the records would be futile.  All efforts to 
obtain the records should be fully 
documented, and the facility must provide a 
negative response if records are not 
available.

2.  Upon completion of the previous 
development and obtaining any available 
private medical records, the appellant should 
be scheduled for a VA reexamination.  The 
examiner should thoroughly review the claims 
folder in conjunction with evaluating the 
appellant.  The examiner should specifically 
address the following:

What is the range of motion, functional 
impairment, weakness, incoordination, 
etc., resulting from the appellant's 
service-connected lumbosacral strain 
disorder?

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above, then he 
or she should so state.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claim for a higher rating 
for his lumbosacral strain with degenerative 
arthritis should then be reconsidered.  If 
the benefits sought on appeal remain denied, 
then the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal, as well as any 
amendments to those regulations.  See above 
discussion regarding changes to the criteria 
for evaluating spine disorders.  An 
appropriate period of time should be allowed 
for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




